Citation Nr: 1144452	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post repair of a medial meniscus tear with residual surgical scars.

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee, status post repair of a medial meniscus tear with residual surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to June 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, granted service connection for a right and left knee disability and assigned an initial noncompensable rating, effective July 1, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in March 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.  Subsequently, in a rating decision of March 2008, the Veteran's rating for each knee was increased to 10 percent, effective July 1, 2006.

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for his right and left knee disabilities, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted higher ratings during the pendency of the appeal of 10 percent for the Veteran's right and left knee disabilities, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the July 1, 2006 effective date of the grant of service connection, the Veteran's right knee disability has been manifested by complaints of pain and some limitation of motion; however, flexion has been greater than 30 degrees and extension has been full, instability has not been shown, and scars associated with the disability are not shown to be deep, symptomatic, or of the size to warrant a separate, compensable rating.

3.  Since the July 1, 2006 effective date of the grant of service connection, the Veteran's left knee disability has been manifested by complaints of pain, and some limitation of motion; however, flexion has been greater than 30 degrees and extension has been full, instability has not been shown, and scars associated with the disability are not shown to be deep, symptomatic, or of the size to warrant a separate, compensable rating.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for DJD of the right knee, status post repair of a medial meniscus tear with residual surgical scars, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  The criteria for an initial rating in excess of 10 percent for DJD of the left knee, status post repair of a medial meniscus tear with residual surgical scars are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.
In this case, the Veteran filed his initial claims for service connection for right and left knee disabilities prior to separation from service.  Specifically, his claims were received in March 2006.  On the date of filing of his claims, he signed a "Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program," indicating that he had been provided notice as to the evidence and information VA needed to substantiate his claims for service-connected benefits.  A copy of the notice is included in the claims file, and reflects that the notice informed the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. 

After the award of a service connection, and the Veteran's disagreement with the initial rating assigned, the March 2008 SOC set forth the criteria for rating for the service-connected knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman). An August 2008 letter provided notice regarding the assignment of disability ratings, advised the Veteran that he should submit evidence showing an increase in his disability or exceptional circumstances relating to the disability, and included the rating criteria pertinent to degenerative arthritis of the knee.  This letter served to inform the Veteran of the information and evidence necessary to substantiate his claims for a higher rating.

After issuance of the August 2008 letter, and opportunity for the Veteran to respond, the January 2010 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Additionally, in a March 2010 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The March 2010 letter was not issued until after the last adjudication of the claims.  However, the timing of this notice is not shown to prejudice the Veteran.  He received, and was provided opportunity to respond to, the March 2006 and August 2008 letters.  Hence, after the notice was provided, he could have provided, or identified, any additional, pertinent evidence or information or evidence. However, as the Veteran did not respond, readjudication of the claims was unnecessary.  The Board also notes that, inasmuch both claims are herein denied, no rating or effective date is being, or is to be, assigned; hence, there is no possibility of prejudice to the Veteran as regards these notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, and the reports of November 2009, June 2007, and August 2006 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  
	
By rating action of July 2007, which is the subject of this appeal, the RO granted service connection for right and left knee disabilities, and assigned an initial noncompensable rating for each knee, effective July 1, 2006.  During the course of the appeal, by rating action of March 2008, the Veteran's rating for each knee was increased to 10 percent, effective July 1, 2006.
 
The service-connected right and left knee disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to traumatic arthritis (Diagnostic Code 5010) rated on the basis of limitation of flexion (Diagnostic Code 5260). 

Arthritis due to trauma is evaluated pursuant to DC 5010, which provides that such arthritis should be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003.

VA's rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, DCs 5260, 5261.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the Board finds that an initial rating greater than 10 percent, each, for the Veteran's right and left knee disabilities are not warranted at any time since July 1, 2006, the effective date of the grant of service connection.

On VA examination in November 2009, the Veteran indicated that the medial meniscus in each his right and left knees was repaired in 1994 following a military sports injury.  As for the right knee, he reported current weakness, stiffness, swelling, giving way, a lack of endurance, locking, fatigability, deformity, and tenderness.  As for the left knee, he reported weakness, stiffness, swelling, giving way, a lack of endurance, locking, fatigability, tenderness, and pain.  He reported that he does not experience heat, redness, drainage, effusion, subluxation, or dislocation of either knee.  He stated he experiences frequent flare-ups which are alleviated by rest and Motrin.  He indicated his disabilities have not caused any incapacitation, and he has not undergone joint replacement in either knee.  

On examination, the right knee showed abnormal movement, tenderness, deformity, crepitus, and guarding of  movement.  There were no signs of edema, instability, effusion, weakness, redness, heat, malalignment, or drainage.  There was no subluxation, genu recuvatum, or locking pain.  Flexion was to 75 degrees with pain at 50 degrees, and extension was normal at 0 degrees.  Repetitive motion was possible without additional limitation of motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  The right knee also had three, small circular scars all measuring 1 centimeter in area.  The scars were not painful, had no skin breakdown, were superficial, had no inflammation, had no keloid formation, were not disfiguring, and did not limit motion or function.

As for the left knee, there was guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  There was no subluxation.  There was also no locking pain, genu recurvatum, or crepitus.  Flexion was to 115 degrees with pain at 80 degrees, and extension was normal at 0 degrees.  Repetitive motion was possible without additional limitation of motion.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  The left knee also had three, small circular scars all measuring 1 centimeter in area.  The scars were not painful, had no skin breakdown, were superficial, had no inflammation, had no keloid formation, were not disfiguring, and did not limit motion or function.

On VA examination in June 2007, the Veteran complained of instability, swelling, weakness, and fatigability of the right knee.  He complained of swelling, instability, and fatigability of the left knee.  On examination, no swelling was found in either knee.  On the right, flexion was to 135 degrees and extension was normal.  There was no change with repetitive testing.  On the left, flexion was to 130 degrees and extension was normal.  There was no change with repetitive testing.  There was no limitation of motion due to pain in either knee.  The examiner also noted three, well-healed, "insignificant" arthroscopic scars bilaterally.

On VA examination in August 2006, the Veteran reported having to wear a brace on each knee during exercise.  As for the right knee, he complained of aching, especially in cold weather, weakness, and instability.  As for the left knee, he complained of pain, weakness, instability, and swelling.  On examination, neither swelling nor crepitus were noted bilaterally.  On the right, flexion was to 135 degrees and extension was normal.  The right knee was stable.  On the left, flexion was to 135 degrees, extension was normal, and there was no instability.  The examiner also noted three, well-healed arthroscopic scars bilaterally.

This constitutes the entirety of the medical evidence pertinent to the Veteran's right and left knee disabilities.  The claims file contains no VA or private treatment records with which to rate the Veteran's disabilities, and neither the Veteran nor his representative have identified such records.

Collectively, the aforementioned medical evidence reflects that the Veteran's right knee flexion has been limited, at most, to 75 degrees (with pain beginning at 50 degrees.)  The Veteran's left knee flexion has been limited, at most, to 115 degrees (with pain beginning at 80 degrees.)  Extension has been normal bilaterally throughout the course of the appeal.  As such, motion of either knee has not been limited to the degree necessary to assign higher or separate ratings for the service-connected disabilities.

Given the objective findings of decreased (albeit, noncompensable) right and left knee flexion, and the Veteran's subjective complaints, the RO has appropriately assigned a 10 percent rating for each knee; however, no higher rating is assignable on the basis of limited motion.  

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the record indicates that pain was associated with the Veteran's range of motion.  On VA examination pain was noted at 50 degrees of flexion on the right, and at 80 degrees of flexion on the left.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the various VA examinations, the Veteran was able to accomplish the range of motions indicated above.  Moreover, the November 2009 VA examiner noted that the joint function on the right is not additionally limited by a lack or endurance or incoordination.  Joint function on the left was not additionally limited by weakness, a lack of endurance, or incoordination.  The June 2007 VA examiner found no additional limitation of motion from pain bilaterally, and no change in the range of motion with repetitive testing bilaterally.  As such, there is insufficient medical evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under either Diagnostic Code 5260 or 5261. 

The Board also finds that an additional rating for recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted. As noted, there has been no instability or subluxation found in either knee on any VA examination.  As such, this evidence does not establish that the Veteran is entitled to a separate, compensable rating for right knee instability.

Furthermore, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for either knee.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the majority of these diagnostic codes simply do not apply to the Veteran's service-connected knee disabilities.  As it is neither contended nor shown that the Veteran's service-connected knee disabilities involve ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.

Further, the Board has considered whether the record supports the assignment of separate, compensable ratings for the scars on the Veteran's knees.  During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  In this case, a compensable rating is not warranted for the either the right knee or left knee scars as the areas of the scars do not exceed 6 square inches (39 square centimeters), the scars are not unstable, painful on examination, and they do not cause limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).

As a final point, the Board notes that, while the Veteran's assertions and those advanced by his representative, on his behalf, have been considered, the criteria for higher ratings for the disabilities under consideration require medical findings and/or testing results that are within the province of trained medical professionals.  See. e.g. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, the lay assertions are not considered more probative than the actual medical findings shown, which, as indicated in this case, support no more than a 10 percent rating for each knee.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability under consideration, pursuant to Fenderson, and that the claims for higher ratings for right and left knee disabilities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee, status post repair of a medial meniscus tear with residual surgical scars, is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left knee, status post repair of a medial meniscus tear with residual surgical scars, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


